Exhibit 10.3
ALERE INC.
2010 STOCK OPTION AND INCENTIVE PLAN
NON-QUALIFIED STOCK OPTION AGREEMENT
FOR NON-EMPLOYEE DIRECTORS
OUTSIDE OF THE U.S.





--------------------------------------------------------------------------------



 



NON-QUALIFIED STOCK OPTION AGREEMENT
FOR NON-EMPLOYEE DIRECTORS OUTSIDE OF THE U.S.
UNDER THE
ALERE INC.
2010 STOCK OPTION AND INCENTIVE PLAN

     
Name of Optionee:
  _____________________
Number of Option Shares:
  _____________________
Option Exercise Price Per Share:
  _____________________
Grant Date:
  _____________________
Expiration Date:
  _____________________

     Pursuant to the Alere Inc. 2010 Stock Option and Incentive Plan (the
“Plan”) as amended through the date hereof, Alere Inc.. (the “Company”) hereby
grants to the Optionee named above, who is a member of the Board of Directors of
the Company (a “Director”) but is not an employee of the Company, an option (the
“Stock Option”) to purchase, on or prior to the Expiration Date specified above,
all or part of the number of Option Shares of Common Stock, par value $0.001 per
share (the “Stock”) of the Company specified above at the Option Exercise Price
per Share specified above subject to the terms and conditions set forth herein,
including any country-specific terms and conditions set forth in any appendix
hereto (the “Appendix”) (collectively, the “Agreement”), and in the Plan.
     1. Exercisability Schedule. No portion of this Stock Option may be
exercised until such portion shall have become exercisable. Except as set forth
below, and subject to the discretion of the Administrator to accelerate the
exercisability schedule hereunder, this Stock Option shall become exercisable
with respect to the following number of Option Shares on the dates indicated, so
long as the Optionee remains a Director of the Company on the Exercisability
Date specified below:

              Number of   Total Number of Exercisability   Option Shares First  
Option Shares Date   Becoming Exercisable   Exercisable
_____________
  _____________ (___%)   _____________ (___%)
_____________
  _____________ (___%)   _____________ (___%)
_____________
  _____________ (___%)   _____________ (100%)

     In the event of the termination of the Optionee’s service as a Director
because of death, this Stock Option shall become immediately exercisable in
full, whether or not otherwise exercisable at such time. Once exercisable, this
Stock Option shall continue to be exercisable at

 



--------------------------------------------------------------------------------



 



any time or times prior to the close of business on the Expiration Date, subject
to the provisions of this Agreement and of the Plan.
     2. Manner of Exercise.
          (a) The Optionee may exercise this Stock Option only in the following
manner: from time to time on or prior to the Expiration Date of this Stock
Option, the Optionee may give written notice to the Administrator of his or her
election to purchase some or all of the Option Shares purchasable at the time of
such notice. This notice shall specify the number of Option Shares to be
purchased.
     Payment of the Option Exercise Price for the Option Shares may be made by
one or more of the following methods: (i) in cash, by certified or bank check or
other instrument acceptable to the Administrator; (ii) by the Optionee
delivering to the Company a properly executed exercise notice together with
irrevocable instructions to a broker to promptly deliver to the Company cash or
a check payable and acceptable to the Company to pay the Option Exercise Price,
provided that in the event the Optionee chooses to pay the Option Exercise Price
as so provided, the Optionee and the broker shall comply with such procedures
and enter into such agreements of indemnity and other agreements as the
Administrator shall prescribe as a condition of such payment procedure; or (iii)
a combination of (i), and (ii) above. Payment instruments will be received
subject to collection.
     The delivery of certificates, or their electronic equivalent, representing
the Option Shares will be contingent upon the Company’s receipt from the
Optionee of full payment for the Option Shares, as set forth above and any
agreement, statement or other evidence that the Company may require to satisfy
itself that the issuance of Stock to be purchased pursuant to the exercise of
Stock Options under the Plan and any subsequent resale of the shares of Stock
will be in compliance with applicable laws and regulations.
          (b) Certificates representing the shares of Stock, or their electronic
equivalent, purchased upon exercise of this Stock Option shall be issued and
delivered to the Optionee upon compliance, to the satisfaction of the
Administrator, with all requirements under applicable laws or regulations in
connection with such issuance and with the requirements of this Agreement and of
the Plan. The determination of the Administrator as to such compliance shall be
final and binding on the Optionee. The Optionee shall not be deemed to be the
holder of, or to have any of the rights of a holder with respect to, any shares
of Stock subject to this Stock Option unless and until this Stock Option shall
have been exercised pursuant to the terms of this Agreement, the Company shall
have issued and delivered the shares to the Optionee, and the Optionee’s name
shall have been entered as the stockholder of record on the books of the
Company. Thereupon, the Optionee shall have full voting, dividend and other
ownership rights with respect to such shares of Stock.
          (c) The minimum number of shares with respect to which this Stock
Option may be exercised at any one time shall be 10 shares, unless the number of
shares with respect to which this Stock Option is being exercised is the total
number of shares subject to exercise under this Stock Option at the time.

 



--------------------------------------------------------------------------------



 



          (d) Notwithstanding any other provision of this Agreement or of the
Plan, no portion of this Stock Option shall be exercisable after the Expiration
Date.
     3. Termination of Service to the Company. If the Optionee ceases to provide
services to the Company as a Director, the period within which to exercise the
Stock Option may be subject to earlier termination as set forth below.
          (a) Termination For Cause. If the Optionee ceases to be a Director for
Cause, any Stock Option held by the Optionee shall immediately terminate and be
of no further force and effect. For purposes hereof, “Cause” shall mean: (i) any
material breach by the Optionee of any agreement between the Optionee and the
Company; (ii) the conviction of or plea of nolo contendere by the Optionee to a
felony or a crime involving moral turpitude; or (iii) any material misconduct or
willful and deliberate non-performance (other than by reason of disability) by
the Optionee of the Optionee’s duties to the Company.
          (b) Termination by Reason of Death. If the Optionee ceases to be a
Director by reason of death, any Stock Option granted to the Optionee as a
Director and held by the Optionee at the date of death may be exercised by his
or her legal representative or legatee for a period of twelve months from the
date of death or until the Expiration Date, if earlier.
          (c) Other Termination. If the Optionee ceases to be a Director for any
reason other than Cause or death, any Stock Option granted to the Optionee as a
Director and held by the Optionee on the date of termination or service may be
exercised for a period of six months from the date of termination or until the
Expiration Date, if earlier; provided that, to the extent permitted by law or
applicable regulations (as determined by the Administrator), if the Optionee
ceases to be a Director or employee by reason of voluntary retirement (as
determined by the Administrator) after the age of 58 then Stock Options
exercisable on the date of termination may be exercised for a period of twelve
months from the date of termination or until the Expiration Date, if earlier.
     The Administrator’s determination of the reason for termination of the
Optionee’s service shall be conclusive and binding on the Optionee and his or
her representatives or legatees.
     4. Incorporation of Plan. Notwithstanding anything herein to the contrary,
this Stock Option shall be subject to and governed by all the terms and
conditions of the Plan. Capitalized terms in this Agreement shall have the
meaning specified in the Plan, unless a different meaning is specified herein.
     5. Transferability. This Agreement is personal to the Optionee, is
non-assignable and is not transferable in any manner, by operation of law or
otherwise, other than by will or the laws of descent and distribution. This
Stock Option is exercisable, during the Optionee’s lifetime, only by the
Optionee, and thereafter, only by the Optionee’s legal representative or
legatee. Notwithstanding the foregoing, this Stock Option may be transferred,
upon approval of the Administrator following submission of a petition for such
transfer from the Optionee to the Administrator and the written agreement of the
proposed transferee to be bound by the terms of the Plan and this Agreement, to
the Optionee’s spouse, children (natural or adopted) or stepchildren, a trust
for the sole benefit of one or more such family members of which the

 



--------------------------------------------------------------------------------



 



Optionee is the settlor, or a family limited partnership or family limited
liability company of which the limited partners or members, as the case may be,
consist solely of one or more such family members.
     6. Tax Withholding.
          (a) Regardless of any action the Company takes with respect to any or
all income tax, social insurance contributions, payroll tax, payment on account
or other tax-related items related to the Optionee’s participation in the Plan
and legally applicable to the Optionee (“Tax-Related Items”), the Optionee
acknowledges that the ultimate liability for all Tax-Related Items is and
remains the Optionee’s responsibility and may exceed the amount actually
withheld by the Company or any Subsidiary. The Optionee further acknowledges
that the Company and/or any Subsidiary (i) make no representations or
undertakings regarding the treatment of any Tax-Related Items in connection with
any aspect of this Stock Option, including, but not limited to, the grant,
vesting or exercise of this Stock Option, the subsequent sale of shares of Stock
acquired pursuant to such exercise and the receipt of any dividends; and (ii) do
not commit to and are under no obligation to structure the terms of the grant or
any aspect of this Stock Option to reduce or eliminate the Optionee’s liability
for Tax-Related Items or achieve any particular tax result. Further, if the
Optionee has become subject to tax in more than one jurisdiction between the
Grant Date and the date of any relevant taxable or tax withholding event, as
applicable, the Optionee acknowledges that the Company and/or any Subsidiary may
be required to withhold or account for Tax-Related Items in more than one
jurisdiction.
          (b) Prior to the relevant taxable or tax withholding event, as
applicable, the Optionee will pay or make adequate arrangements satisfactory to
the Company and/or any Subsidiary to satisfy all Tax-Related Items. In this
regard, the Optionee authorizes the Company and/or any Subsidiary, or their
respective agents, at their discretion, to satisfy the obligations with regard
to all Tax-Related Items by one or a combination of the following:
(i) withholding from cash compensation paid to the Optionee by the Company
and/or any Subsidiary; or (ii) withholding from proceeds of the sale of shares
of Stock issued at exercise of this Stock Option either through a voluntary sale
or through a mandatory sale arranged by the Company (on the Optionee’s behalf
pursuant to this authorization); or (iii) withholding in Stock to be issued at
exercise of this Stock Option.
          (c) To avoid any negative accounting treatment, the Company may
withhold or account for Tax-Related Items by considering applicable minimum
statutory withholding amounts or other applicable withholding rates. If the
obligation for Tax-Related Items is satisfied by withholding in shares of Stock,
for tax purposes, the Optionee is deemed to have been issued the full number of
shares of Stock subject to the exercised Stock Options, notwithstanding that a
number of shares of Stock are held back solely for the purpose of paying the
Tax-Related Items due as a result of any aspect of the Optionee’s participation
in the Plan.
          (d) Finally, the Optionee shall pay to the Company or a Subsidiary any
amount of Tax-Related Items that the Company or any Subsidiary may be required
to withhold or account for as a result of the Optionee’s participation in the
Plan that cannot be satisfied by the means previously described. The Company may
refuse to issue or deliver the shares or the

 



--------------------------------------------------------------------------------



 



proceeds of the sale of Stock, if the Optionee fails to comply with the
Optionee’s obligations in connection with the Tax-Related Items.
     7. Miscellaneous.
          (a) Notice hereunder shall be given to the Company at its principal
place of business, and shall be given to the Optionee at the address set forth
below, or in either case at such other address as one party may subsequently
furnish to the other party in writing.
          (b) This Stock Option and the Optionee’s participation in the Plan do
not confer upon the Optionee any rights with respect to continuance of service
by the Company or any Subsidiary.
     8. Nature of Stock Option. In accepting the Stock Option granted hereunder,
the Optionee acknowledges, understands and agrees that:
          (a) the Plan is established voluntarily by the Company, is
discretionary in nature and may be modified, amended, suspended or terminated by
the Company at any time;
          (b) the grant of the Stock Option is voluntary and occasional and does
not create any contractual or other right to receive future grants of options,
or benefits in lieu of options, even if options have been granted repeatedly in
the past;
          (c) all decisions with respect to future grants of options, if any,
will be at the sole discretion of the Company;
          (d) the Optionee’s participation in the Plan is voluntary;
          (e) the Stock Option and any shares of Stock acquired under the Plan
are an extraordinary item, which does not constitute compensation of any kind
for services of any kind rendered to the Company or any Subsidiary, and which is
outside the scope of the Optionee’s service contract, if any;
          (f) the Stock Option grant and the Optionee’s participation in the
Plan shall not be interpreted to form a service contract with the Company or any
Subsidiary;
          (g) the future value of the Stock underlying this Stock Option is
unknown and cannot be predicted with certainty;
          (h) if the underlying shares of Stock do not increase in value, the
Stock Option will have no value;
          (i) if the Optionee exercises the Stock Option and obtains shares of
Stock, the value of the shares of Stock issued upon exercise of the Stock Option
may increase or decrease in value, even below the Option Exercise Price;
          (j) no claim or entitlement to compensation or damages shall arise
from forfeiture of the Stock Option resulting from termination of the Optionee’s
service to the

 



--------------------------------------------------------------------------------



 



Company or any Subsidiary (for any reason whatsoever and whether or not in
breach of contract or local labor laws) and in consideration of the grant of the
Stock Option to which the Optionee is otherwise not entitled, the Optionee
irrevocably agrees never to institute any claim against the Company or any
Subsidiary, waive his or her ability, if any, to bring any such claim, and
releases the Company and any Subsidiary from any such claim; if, notwithstanding
the foregoing, any such claim is allowed by a court of competent jurisdiction,
then, by participating in the Plan, the Optionee shall be deemed irrevocably to
have agreed not to pursue such claim and agree to execute any and all documents
necessary to request dismissal or withdrawal of such claims; and
          (k) the Stock Option and the benefits under the Plan, if any, will not
automatically transfer to another company in the case of a merger, take-over or
transfer of liability.
     9. No Advice Regarding Grant. The Company is not providing any tax, legal
or financial advice, nor is the Company making any recommendations regarding the
Optionee’s participation in the Plan, or the Optionee’s acquisition or sale of
the underlying shares of Stock. The Optionee is hereby advised to consult with
his or her own personal tax, legal and financial advisors regarding the
Optionee’s participation in the Plan before taking any action related to the
Plan.
     10. Data Privacy.
          (a) The Optionee hereby explicitly and unambiguously consents to the
collection, use and transfer, in electronic or other form, of the Optionee’s
personal data as described in this Agreement and any other Stock Option grant
materials by and among, as applicable, the Company and any Subsidiary of the
Company for the exclusive purpose of implementing, administering and managing
the Optionee’s participation in the Plan.
          (b) The Optionee understands that the Company and its Subsidiaries may
hold certain personal information about the Optionee, including, but not limited
to, his or her name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any shares of Stock or directorships held in the Company, details of all Stock
Options or any other entitlement to shares of Stock awarded, canceled,
exercised, vested, unvested or outstanding in the Optionee’s favor, for the
exclusive purpose of implementing, administering and managing the Plan (“Data”).
          (c) The Optionee understands that Data will be transferred to E*Trade
Financial Services, Inc. or such other stock plan service provider as may be
selected by the Company in the future, which is assisting the Company with the
implementation, administration and management of the Plan. The Optionee
understands that the recipients of the Data may be located in the United States
or elsewhere, and that the recipient’s country (e.g., the United States) may
have different data privacy laws and protections than the Optionee’s country.
The Optionee understands that he or she may request a list with the names and
addresses of any potential recipients of the Data by contacting the Optionee’s
local human resources representative. The Optionee authorizes the Company,
E*Trade Financial Services, Inc. and any other possible recipients which may
assist the Company (presently or in the future) with implementing, administering
and managing the Plan to receive, possess, use,

 



--------------------------------------------------------------------------------



 



retain and transfer the Data, in electronic or other form, for the sole purposes
of implementing, administering and managing the Optionee’s participation in the
Plan. The Optionee understands that Data will be held only as long as is
necessary to implement, administer and manage his or her participation in the
Plan. The Optionee understands that he or she may, at any time, view Data,
request additional information about the storage and processing of Data, require
any necessary amendments to Data or refuse or withdraw the consents herein, in
any case without cost, by contacting in writing the Optionee’s local human
resources representative. The Optionee understands, however, that refusing or
withdrawing his or her consent may affect the Optionee’s ability to participate
in the Plan. For more information on the consequences of the Optionee’s refusal
to consent or withdrawal of consent, the Optionee understands that he or she may
contact his or her local human resources representative.
     11. Electronic Delivery and Acceptance. The Company may, in its sole
discretion, decide to deliver any documents related to current or future
participation in the Plan by electronic means or request the Optionee’s consent
to participate in the Plan by electronic means. The Optionee hereby consents to
receive such documents by electronic delivery and agrees to participate in the
Plan through an on-line or electronic system established and maintained by the
Company or a third party designated by the Company.
     12. Language. If the Optionee has received this Agreement or any other
document related to the Plan translated into a language other than English and
if the meaning of the translated version is different than the English version,
the English version shall control.
     13. Severability. The provisions of this Agreement are severable and if any
one or more provisions are determined to be illegal or otherwise unenforceable,
in whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.
     14. Appendix. Notwithstanding any provisions in this Agreement, the Stock
Option shall be subject to any special terms and conditions set forth in the
Appendix to this Agreement for the Optionee’s country of residence, if any.
Moreover, if the Optionee relocates to one of the countries included in the
Appendix, the special terms and conditions for such country will apply to the
Optionee, to the extent the Company determines that the application of such
terms and conditions is necessary or advisable in order to comply with local law
or facilitate the administration of the Plan. The Appendix constitutes part of
this Agreement.
     15. Imposition of Other Requirements. The Company reserves the right to
impose other requirements on this Stock Option and any shares of Stock acquired
under the Plan, to the extent the Company determines it is necessary or
advisable in order to comply with local law or facilitate the administration of
the Plan, and to require the Optionee to sign any additional agreements or
undertakings that may be necessary to accomplish the foregoing.
     16. Governing Law and Venue.
          (a) The Stock Option granted hereunder and the provisions of this
Agreement shall be governed by, and construed in accordance with, the laws of
the State of Delaware, applied without regard to conflict of law principles, as
provided in Section 21 of the Plan.

 



--------------------------------------------------------------------------------



 



          (b) For purposes of litigating any dispute that may arise from the
Stock Option granted hereunder or this Agreement, the parties hereby submit and
consent to the jurisdiction of the Commonwealth of Massachusetts, and agree that
any such litigation shall be conducted only in the courts of Middlesex County,
Massachusetts, or the federal courts for the United States for the District of
Massachusetts, where this Agreement is made and/or to be performed.
—Signature page follows—

 



--------------------------------------------------------------------------------



 



           
 
  For:   ALERE INC.
 
       
 
  By:    
 
       
 
      Title: Treasurer

The foregoing Agreement, including the Appendix, is hereby accepted and the
terms and conditions thereof hereby agreed to by the undersigned.

         
Dated:
       
 
       
 
      Optionee’s Signature
 
       
 
      Optionee’s name and address:  
 
       
 
       
 
       
 
       
 
       
 
       

 